DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-6
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1
The claim lacks proper antecedent basis for:
the solid neutron moderator
the module housing
the heat pipe evaporation zone
the liquid coolant
the heat insulation
the space between the casing and module housing
the space between the solid neutron moderator and module
the liquid neutron moderator.
It is unclear whether “wherein at least one module” (line 4) is the previously mentioned “at least one module” (line 1) or a different module. 
The phrase “is located” is unclear in its meaning.  It would appear that everything is “located” somewhere.  It is unclear whether each module is located in a respective hole of the solid neutron moderator.
The phrase “enclosed into casing” is unclear.  For example, it is unclear whether “a casing” is intended or whether a prior casing is being referenced.
It is unclear whether the “module” (line 7) is a part of the previously mentioned “at least one module” or whether it is a different module.
Claim 2
The claim lacks proper antecedent basis for:
the vacuum
the inner cavity of the module.
Claim 3
The claim lacks proper antecedent basis for:
the inner cavity of the module
the low heat-conductivity gas.


It is unclear what constitutes a “low heat-conductivity gas”, especially with regard to a non-low heat-conductivity gas.  The dividing border line between low and non-low is unknown. 
The phrase “for example, xenon” is unclear in its meaning.  It is unclear whether “xenon” is being positively recited as a part of the “reactor core”. 
Claim 4
The claim lacks proper antecedent basis for:
the high-melting hot metals
the heat pipe coolant.
It is unclear what constitutes a “high-melting hot metals”, especially with regard to a non-high melting non-hot metals.  The dividing border line between high and non-high is unknown.  The dividing border line between hot and non-hot is unknown.
The phrase “for example, lithium, calcium, lead, silver” is unclear in its meaning.  It is unclear whether “lithium, calcium, lead, silver” is being positively recited as a part of the “reactor core”. 
Claim 5
The claim lacks proper antecedent basis for:
the water.
Claim 6
The claim lacks proper antecedent basis for:
the antifreezing fluid.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 5,408,510) in combination with Foure (US 3,205,147). 
Ball discloses a heat pipe (18), nuclear fuel (22), insulation (24), module (26), and moderator (16).
The skilled artisan would understand that a solid moderator and a liquid moderator have different advantages.  For example, a solid moderator provides ease of handling and installation, and provides structural support.  A liquid moderator provides for moderator movement to a heat exchanger site which provides moderator cooling.
Foure shows that it is well known in the art to together use solid and liquid moderators.  A liquid neutron moderator (10) is between a solid neutron moderator (11) and a module (12, 13).  Note col. 13, lines 72-75; col. 12, lines 50-58; Figure 28.  The liquid moderator allows for heat removal (14, 15) therefrom (e.g., col. 14, lines 4-20).
.

Claim 2, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 5,408,510) in combination with Foure (US 3,205,147) as applied to claim 1 above, and further in view of Lu (US 8,987,579).
Lu shows (e.g., claim 1) that it is well known in the art to have a heat pipe in a vacuum, especially when used for space travel.  Modification of Ball to have included a vacuum, to allow for space travel, as suggested by Lu, would have been obvious to one of ordinary skill in the art.

Claim 3, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 5,408,510) in combination with Foure (US 3,205,147) as applied to claim 1 above, and further in view of Kusuma ("Passive cooling system in a nuclear spent fuel pool using a vertical straight wickless-heat pipe", International Journal of Thermal Sciences 126 (Jan 2018): 162-171).
Kusuma shows that it is well known in the art for a heat pipe module to conventionally have a gas like xenon (e.g., page 166, first paragraph).  Use of different known gases for a heat pipe module is within the skill of the artisan.  Modification of Ball to have had the heat pipe module include a gas like xenon, as suggested by Kusuma, would have been obvious to one of ordinary skill in the art.
Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 5,408,510) in combination with Foure (US 3,205,147) as applied to claim 1 above, and further in view of Morris (US 4,506,183).
Morris shows that it is well known in the art to use a metal (e.g., lithium) as a coolant in a heat pipe (col. 2, lines 51-64) to cool a reactor core.  Modification of Ball to have included the heat pipe with a metal coolant to enhance cooling, as suggested by Morris, would have been obvious to one of ordinary skill in the art.

Claim 6, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 5,408,510) in combination with Foure (US 3,205,147) as applied to claim 1 above, and further in view of Stellwag (US 2005/0135542).
Stellwag shows that it is well known in the art to add alcohol to a moderator to enhance corrosion protection (e.g. [0005]).  Further modification of Ball to have provide the liquid moderator with alcohol to enhance corrosion protection, as suggested by Stellwag, would have been obvious to one of ordinary skill in the art.

Objection to the Abstract
The Abstract of the disclosure (which contains 185 words) is objected to because it exceeds 150 words.  
The Abstract of the disclosure is further objected to because it is generally narrative and indefinite, failing to conform with current U.S. practice.  The Abstract appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors.  Also, as previously discussed in the 35 U.S.C. 
Correction is required.  The Abstract should include the technical disclosure of the improvement.  See MPEP § 608.01(b).  

Objection to the Title
The Title is objected to because it is too generic.  Almost every patent in the nuclear reactor art contains a “reactor core”.  The following Title is for consideration:  
“Reactor Core Having Both Nuclear Fuel And A Heat Pipe In A Module Located In A Solid Neutron Moderator”.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646